54 N.Y.2d 723 (1981)
The People of the State of New York, Respondent,
v.
Edwin De Jesus Martinez, Appellant.
Court of Appeals of the State of New York.
Decided July 7, 1981.
Judith Zerden, Bertrand J. Kahn and William E. Hellerstein for appellant.
Eugene Gold, District Attorney (Michael Yoeli of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed. It cannot be said the trial court abused its discretion in refusing to grant a continuance in the in camera hearing held to determine whether disclosure of the confidential informant was required. Where the defendant fails to establish the need for production, the trial court's decision to end the in camera hearing on that issue does not deprive the defendant of his constitutional right to confrontation (see People v Goggins, 34 N.Y.2d 163, cert den 419 U.S. 1012). *725 We have examined defendant's other contentions and find them to be without merit.